Title: From Alexander Hamilton to James McHenry, 29 March 1799
From: Hamilton, Alexander
To: McHenry, James



New York March 29. 1799
Sir

I have the honor to acknowlege the receipt of your letter of the 19th instant with the copies of letters from General Wilkinson mentioned therein.
This communication reminds me that it will be necessary for me to peruse at large all that part of the correspondence of General Wilkinson, which relates to permanent or unfinished objects, in order that I may know how to direct in regard to the occurrences which shall from time to time arise.
You will determine how far his letters can be without inconvenience forwarded to me to be returned after they shall have been perused, together with copies of such leading communications from your department as will put me in possession of the past train of Affairs.
With the greatest respect   I have the honor to be   Sir   Your obed ser

Js McHenry Esqr

